FILED
                            NOT FOR PUBLICATION                            NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50117

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00193-GT

  v.
                                                 MEMORANDUM*
MARIO GOMEZ-LOPEZ,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Mario Gomez-Lopez appeals from the district court’s judgment and

challenges the 24-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Gomez-Lopez contends that the district court erred by failing to explain the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence and why it rejected his nonfrivolous mitigating arguments. The record

reflects that the district court considered Gomez-Lopez’s arguments and

adequately explained its reasons for imposing the sentence. See United States v.

Carty, 520 F.3d 984, 992-93, 995 (9th Cir. 2008) (en banc).

      Gomez-Lopez next contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Gomez-Lopez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 24-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors, including Gomez-Lopez’s failure to be deterred and breach of the court’s

trust. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

Moreover, the court did not abuse its discretion by ordering that the revocation

sentence be served consecutively to the sentence imposed for his new illegal

reentry conviction. See U.S.S.G. § 7B1.3(f).

      To the extent that Gomez-Lopez contends that the district court imposed the

sentence to punish him for his new illegal reentry conviction, the record reflects

that the court properly considered Gomez-Lopez’s history of immigration offenses

as being indicative of his propensity for recidivism and lack of respect for the

court’s command. See Simtob, 485 F.3d at 1062-63.

      AFFIRMED.




                                          2                                    13-50117